WOODLEY, Judge.
The letter of the above named applicant was filed in this court as an original application for habeas corpus.
Relator is confined in jail and complains that the two judgments, each assessing a one year jail term, were not properly cumulated.
This court does not hear evidence.
In proceedings of this character it has been the uniform practice of this court for many years to require that resort be first had to application for habeas corpus to the judge of the trial court or other county court, county court at law or district *368judge of the county for relief, and an application for habeas corpus originally filed in this court attacking the legality of confinement under a misdemeanor judgment will not otherwise be entertained. 21 Tex. Jur. 445, Habeas Corpus, Sec. 34; Ex parte Fitzpatrick, 167 Tex. Cr. Rep. 376, 320 S.W. 2d 683; Ex parte Japan, 36 Tex. Cr. R. 482, 38 S.W. 43; Ex parte Lynn, 19 Tex. App. 120; Art. 121 V.A.C.C.P.
The application is dismissed.